DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said PCWP" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 20080243016).

Regarding claim 1, A method for detecting or monitoring respiratory or cardiac health of a patient (method of measuring a pulmonary function parameter, Liao: abstract), comprising: 
measuring any intravascular or intracardiac pressure (IVP) within a chest of a patient over a period of time (pulmonary artery pressure signal is obtained 202, Liao: fig. 6, paragraph 52), 
said IVP including a measured respiratory wave (pulmonary artery pressure signal converted to respiration signal, Liao: paragraph 52; lowpass filtering of pulmonary artery pressure to pass the respiratory component of the signal, Liao: paragraph 39); 
defining respiratory effort of the patient as a peak-to-peak amplitude of said respiratory wave (measure tidal volume between peak and valley of respiration line, Liao: paragraph 42); 
and using said respiratory effort to detect or monitor respiratory and cardiac health of the patient by comparing said respiratory effort with a known value of respiratory effort or by monitoring changes in said respiratory effort of the patient over another period of time (Measurements in real time can be compared with baseline value…assess whether tidal volume of patient is increasing or decreasing, Liao: paragraph 42).

Regarding claim 3, The method according to claim 1, wherein said IVP comprises pulmonary artery pressure (PAP) (pulmonary artery pressure can be used, Liao: paragraph 45).

Regarding claim 11, The method according to claim 1, comprising using said respiratory effort to detect dyspnea of the patient (detect dyspnea, Liao: paragraphs 68 & 73).

Regarding claim 12, The method according to claim 1, comprising using said respiratory effort to monitor dyspnea of the patient (trending dyspnea, Liao: paragraphs 68 & 73).

Claim(s) 1, 4, 5, 22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 20100076514).

Regarding claim 1, A method for detecting or monitoring respiratory or cardiac health of a patient (Cho: abstract), comprising: 
measuring any intravascular or intracardiac pressure (IVP) within a chest of a patient over a period of time (pressure signal is sensed..intracardiac or in blood vessel pressure sensing, Cho: paragraph 38), 
said IVP including a measured respiratory wave (sensed signal includes respiration component, Cho: paragraph 38); 
defining respiratory effort of the patient as a peak-to-peak amplitude of said respiratory wave (respiratory effort 432 is defined as the difference between the minimum amplitude 408 (peak inspiratory effort) and the maximum amplitude 404 (peak expiratory effort), Cho: paragraph 9; respiration signal 400 is a pressure derived respiration signal, Cho: paragraph 87)); 
and using said respiratory effort to detect or monitor respiratory and cardiac health of the patient by comparing said respiratory effort with a known value of respiratory effort or by monitoring changes in said respiratory effort of the patient over another period of time (Long-term or continuous ambulatory monitoring of a measure of respiratory effort may be useful in detecting and assessing a respiratory parameter in heart failure patients, Cho: paragraph 87).

Regarding claim 4, The method according to claim 1, wherein said IVP comprises left atrial pressure (intracardiac pressure measured in left atrium, Cho: paragraph 15).

Regarding claim 5, The method according to claim 1, wherein said peak-to-peak amplitude is an average peak-to-peak amplitude over said period of time (respiratory effort may be stored as an average of the effort computed for each breath cycle, Cho: paragraph 86).

Regarding claim 22, the claim is interpreted and rejected as claim 1 in light of Cho as stated above.

Regarding claim 25, the claim is interpreted and rejected as claim 4 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Liao.

Regarding claim 2, The method according to claim 1, wherein said IVP comprises pulmonary capillary wedge pressure (PWCP) is not specifically disclosed by Liao. Liao teaches using a pulmonary capillary wedge pressure to determine pulmonary vascular resistance (Liao: paragraph 45). Modifying Liao to use PWCP to determine other values including IVP would increase the overall functionality of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Liao.

Regarding claim 6, The method according to claim 1, wherein if monitoring changes in said respiratory effort of the patient shows an increase in the respiratory effort, then said increase is used to alert of an increase in pulmonary capillary wedge pressure (PWCP) of the patient is not specifically disclosed by Liao. Liao teaches using a pulmonary capillary wedge pressure to determine pulmonary vascular resistance, determining PVR (Liao: paragraph 45), and providing alerts when pulmonary parameters are consistent with a diagnosis (Liao: paragraph 55). Modifying Liao to alert the user of an increase in PWCP based on changes in respiratory effort would increase the overall capabilities of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Liao.

Regarding claim 7, The method according to claim 1, wherein if monitoring changes in said respiratory effort of the patient shows an increase in the respiratory effort, then said increase is used to alert of an increase in a pulmonary vascular resistance (PVR) of the patient is not specifically disclosed by Liao. Liao teaches using a pulmonary capillary wedge pressure to determine pulmonary vascular resistance, determining PVR (Liao: paragraph 45), and providing alerts when pulmonary parameters are consistent with a diagnosis (Liao: paragraph 55). Modifying Liao to alert the user of an increase in PVR based on changes in respiratory effort would increase the overall capabilities of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Liao.

Regarding claim 8, The method according to claim 1, wherein if monitoring changes in said respiratory effort of the patient shows an increase in the respiratory effort, then said increase is used to alert of an increase in a pulmonary artery pressure (PAP) of the patient is not specifically disclosed by Liao. Liao teaches monitoring an increase in pulmonary artery pressure (Liao: paragraph 51), and providing alerts when pulmonary parameters are consistent with a diagnosis (Liao: paragraph 55). Modifying Liao to alert the user of an increase in PAP based on changes in respiratory effort would increase the overall capabilities of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Liao.

Regarding claim 17, The method according to claim 1, by decomposition of the respiratory wave and a cardiac wave from the intravascular pressure measurement (filtering can be used to separate the respiration and cardiac components of pulmonary artery pressure signal 100, Liao: paragraph 39).
The claimed further comprising calculating an end expiratory IVP without asking the patient to withhold breathing at the end expiratory, is not specifically disclosed by Liao. Liao teaches pulmonary artery end-diastolic pressure is used to indicate a patients condition (Liao: paragraph 33). Modifying Liao to calculate an end expiratory IVP would increase the overall capabilities of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Liao.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Tehrani (US 20050085865).

Regarding claim 9, while Liao teaches providing alerts when pulmonary parameters are consistent with a diagnosis (Liao: paragraph 55), Liao fails to specifically teach The method according to claim 1, wherein if monitoring changes in said respiratory effort of the patient shows an increase in the respiratory effort, then said increase is used to alert of an increase in a pulmonary congestion of the patient. Tehrani teaches monitoring respiration (Tehrani: abstract), alerting the patient to worsening of the patient’s condition (Tehrani: paragraph 60), detecting apnea (Tehrani: abstract) and apnea accompanied by pulmonary congestion (Tehrani: paragraph 5). Modifying Liao to include alerts based on changes in respiratory effort would increase the overall functionality of the system by providing the user with additional alert conditions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Tehrani.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Freeman (US 20120041279).

Regarding claim 13, The method according to claim 1, comprising using said respiratory effort to detect pulmonary hypertension of the patient is not specifically disclosed by Liao. Freeman teaches assessment of a respiratory parameter (Freeman: abstract), outputting values of respiratory effort (Freeman: paragraph 222) and providing trending data for patients with pulmonary hypertension (Freeman: paragraph 225). Modifying Liao to output values an trending data would increase the overall functionality of the system by providing additional information. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Freeman.

Regarding claim 14, The method according to claim 1, comprising using said respiratory effort to monitor pulmonary hypertension of the patient is not specifically disclosed by Liao. Freeman teaches assessment of a respiratory parameter (Freeman: abstract), outputting values of respiratory effort (Freeman: paragraph 222) and providing trending data for patients with pulmonary hypertension (Freeman: paragraph 225). Modifying Liao to monitor pulmonary hypertension of the patient would increase the overall functionality of the system by providing additional information. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Freeman.

Regarding claim 15, The method according to claim 1, wherein if said respiratory effort is higher than a known value of respiratory effort, then the patient is diagnosed as developing an event of cardiac decompensation is not specifically disclosed by Liao. Freeman teaches assessment of a respiratory parameter (Freeman: abstract), outputting values of respiratory effort (Freeman: paragraph 222) and providing trending data for patients with pulmonary hypertension (Freeman: paragraph 225). Modifying Liao to monitor for development of cardiac decompensation of the patient would increase the overall functionality of the system by providing additional information. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liao according to Freeman.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Liao.

Regarding claim 23, The device according to claim 22, wherein said IVP comprises pulmonary capillary wedge pressure (PWCP) is not specifically disclosed by Cho. Liao teaches a method comprising using a pressure signal to detect and/or monitor physiological parameters (Liao: abstract, paragraph 1) and using pulmonary capillary wedge pressure to determine a vascular resistance (Liao: paragraph 45). Modifying Cho to use PWCP for IVP would increase the overall functionality of the system by providing additional means to determine IVP. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cho according to Liao.

Regarding claim 24, The device according to claim 22, wherein said IVP comprises pulmonary artery pressure (PAP) is not specifically disclosed by Cho. Liao teaches a method comprising using a pressure signal to detect and/or monitor physiological parameters (Liao: abstract, paragraph 1). Modifying Cho to use PAP for IVP would increase the overall functionality of the system by providing additional means to determine IVP. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cho according to Liao.

Allowable Subject Matter
Claims 10, 16, 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689